69 N.Y.2d 635 (1986)
In the Matter of Standard Manufacturing Company, Inc., Appellant,
v.
Tax Commission of the State of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued November 12, 1986.
Decided December 16, 1986.
Michael T. McGarry and Anthony J. Amodeo, Jr., for appellant.
Robert Abrams, Attorney-General (Francis V. Dow, O. Peter Sherwood and Peter H. Schiff of counsel), for respondents.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
Judgment affirmed, with costs, for the reasons stated in the opinion by Justice Robert G. Main at the Appellate Division (114 AD2d 138; see also, Matter of Wurlitzer Co. v State Tax Commn., 35 N.Y.2d 100; Matter of Campbell Sales Co. v New York State Tax Commn., 68 N.Y.2d 617).